Citation Nr: 0710154	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
with limb movement disorder, including as secondary to the 
veteran's service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 until 
November 1980.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Procedurally, the Board observes that the veteran noted on 
his August 2004 substantive appeal his desire to appeal only 
the issue of "sleep apnea."  Based on the foregoing, the 
Board will address only the issue listed on the title page of 
this decision.


FINDING OF FACT

Obstructive sleep apnea with limb movement disorder was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence to be causally related 
to the veteran's active service, nor caused or aggravated by 
a service-connected disability.


CONCLUSION OF LAW

Obstructive sleep apnea with limb movement disorder was not 
incurred in or aggravated by active service, nor proximately 
due to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
February 2004 letter from the RO to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Moreover, while notice was not provided in the 
above notice letter, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  As VCAA notice in 
this case was provided prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran primarily asserts entitlement to service 
connection for obstructive sleep apnea with limb movement 
disorder as a side-effect of the medication he is taking for 
his service-connected hypertension.  The veteran has been 
service connected for hypertension at a noncompensable rating 
from April 15, 1981.  Again, secondary service connection may 
be granted for disability which is proximately due to or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Any additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509. 512 
(1998).  

The pertinent evidence includes two sleep studies performed 
by D.R.R., M.D.  The report of the September 1999 sleep study 
gave the impression of periodic limb movements.  Dr. D.R.R. 
also commented that the sleep study was relatively normal 
overall.  There was no evidence of arrhythmias, bradycardia, 
or tachycardia.  The veteran did have some hypopneas.  The 
report of the April 2002 sleep study indicated that Dr. 
D.R.R. found no evidence of obstructive sleep apnea.  It was 
noted that the sleep study was normal.  The physician 
commented that the veteran's obstructive sleep apnea was 
resolved.  It was further noted that other sources of the 
veteran's fatigue would be explored.  Further, the Board 
notes a November 2003 statement submitted by Dr. D.R.R. noted 
that the veteran was taking the medication lisinopril, which 
can cause periodic limb movements, for his service-connected 
hypertension.  Dr. D.R.R. opined that "lisinopril may be 
contributing to [the veteran's] periodic limb movement 
disorder."  

Based on the above, it is clear that there is no 
demonstration by competent clinical evidence of record of 
current obstructive sleep apnea.  Although periodic limb 
movement was noted during a sleep study in September 1999, no 
chronic disability in this regard was identified, as the 
examiner characterized the sleep study as normal overall.  
Further, a sleep study of the veteran in April 2002 was also 
noted as normal.  Additionally, the Board finds Dr. D.R.R.'s 
opinion that lisinopril may be contributing to the veteran 
periodic limb movement disorder to be speculative, and not 
based on any cited objective finding specific to the veteran.  
Further, such statement does not establish the presence of 
such periodic manifestation in the event of change of 
medication utilized to treat hypertension.  As such it is not 
probative evidence of a current chronic limb movement 
disorder due to service-connected disability.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (stating that the use of 
terms such as "could," without supporting clinical data or 
other rationale, renders doctor's opinion too speculative to 
provide the degree of certainty required for medical 
opinion); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (stating that medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim).  The Board also notes that the opinion is not 
supported by a thorough rationale, which further lessens its 
probative value and contributes to its speculative nature.  
Thus, contrary to the veteran's contentions, the medical 
evidence of record is not probative and does not demonstrate 
a causal connection between the veteran's service-connected 
hypertension and his periodic limb movements during sleep.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
on a secondary basis.

The Board notes an April 1979 service medical record 
indicating that the veteran complained of trouble sleeping 
since an accident.  However, the service medical records do 
not document any other sleeping complaint or abnormality 
throughout the veteran's active duty service.  The October 
1980 clinical separation examination revealed no sleep 
abnormality.

The Board further notes that following service the claims 
file shows no documented complaints of or treatment for sleep 
problems or periodic limb movement until September 1999, 
which is approximately 19 years after the veteran was 
discharged from active duty.  The Board notes that the lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial report of 
sleep problems many years after the veteran's discharge from 
service are too remote from service to be reasonably related 
to it.  Moreover, as noted above, there is no demonstration 
by competent clinical evidence of record of a current sleep 
disorder.  Therefore, the Board finds that service connection 
on a nonpresumptive direct incurrence basis is not warranted.

The veteran has expressed a belief, including in his August 
2004 substantive appeal, that he has problems sleeping 
causally related to his hypertension medication.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to show that the 
veteran has currenct obstructive sleep apnea, nor a chronic 
limb movement disorder, that is attributable to active 
service or to medication he takes for his service-connected 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for obstructive sleep apnea 
with limb movement disorder, including as secondary to 
service-connected hypertension, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


